        Case 4:19-cv-00387-CLM Document 15 Filed 06/22/20 Page 1 of 1                        FILED
                                                                                    2020 Jun-22 AM 09:54
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

JERRY LYNN LOUDERMILK,                   }
                                         }
      Plaintiff,                         }
                                         }
v.                                       }        Case No. 4:19-CV-00387-CLM
                                         }
ANDREW SAUL, Commissioner                }
of the Social Security                   }
Administration,                          }
                                         }
      Defendant.                         }

                           MEMORANDUM OPINION

      The Magistrate Judge entered a report that recommended the Commissioner’s

decision below be reversed and remanded (doc. 13). The Magistrate advised the

parties that they should file any objections to the recommendations within 14 days.

      Neither party filed an objection. Because the Commissioner does not object

to the Magistrate Judge’s recommendation that this case be remanded for further

proceedings, the court ADOPTS the Report of the Magistrate Judge and ACCEPTS

the recommendations of the Magistrate Judge that the decision of the Commissioner

be reversed. The Court will enter a separate order that carries out this opinion.

      DONE and ORDERED on June 22, 2020.


                                       _________________________________
                                       COREY L. MAZE
                                       UNITED STATES DISTRICT JUDGE
